Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 06/15/2021 has been entered. Claims 1-5 & 7-14 remain pending in the current application.
Allowable Subject Matter
Claims 1-5 & 7-14 are allowable over the prior art of record.
The following is an examiner’s statement of the reasons for allowance: In the Non-Final Office Action dated 05/13/2021, the Examiner pointed out various formality issues and rejected claims 1-5 & 7 in view of the prior art references Carter 5865127, O’Connell 8113479, Rivera 6776105, and Vossoughi 4776547. The Examiner objected to claim 6 as including allowable subject matter, but being dependent upon a rejected base claim. The Examiner allowed claims 8-14. Applicant’s amendment has successfully overcome any formality issues and has put the claims in allowable form by incorporating allowable subject matter in independent form. Specifically, Applicant has amended claim 1 to incorporate the subject matter of claim 6. Therefore, all of the issues set forth by the Examiner have been overcome and the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.B./Examiner, Art Unit 3632   

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631